Citation Nr: 0307364
Decision Date: 04/16/03	Archive Date: 07/22/03

DOCKET NO. 00-20 748A              DATE APR 16, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUES 

1. Entitlement to service connection for a left rib condition. 

2. Entitlement to service connection for a knee condition. 

3. Entitlement to service connection for a low back condition. 

4. Entitlement to service connection for right testicular atrophy. 

5. Entitlement to service connection for status post left
varicocele repair. 

6. Entitlement to service connection for residuals of left eye
trauma. 

7. Entitlement to service connection for a dental condition. 

8. Entitlement to a higher initial rating for status post umbilical
hernia, currently evaluated as noncompensable.

9. Entitlement to a higher initial rating for tension headaches,
currently evaluated as noncompensable.

(Entitlement to service connection for acid reflux disease will be
the subject of a later decision.)

(Entitlement to service connection for depression will be the
subject of a later decision.)

(Entitlement to a higher initial rating for partial small bowel
obstruction, currently evaluated as 10 percent disabling, will be
the subject of a later decision.)

(Entitlement to a higher initial rating for scalp folliculitis,
currently evaluated as noncompensable, will be the subject of a
later decision.)

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

K. L. Wallin, Associate Counsel

2 -

INTRODUCTION

The veteran has verified active duty service from August 1993 to
June 1999. The veteran's DD-214 form indicates that the veteran had
a period of approximately nine months prior active service, the
dates of which have not been verified. The veteran has not alleged
that any of the claimed disabilities occurred during the unverified
period.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from two May 2000 rating decisions of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona, which denied the benefits sought on appeal.

The Board is undertaking additional development on the service
connection claims for depression and acid reflux disease, as well
as the increased rating claims for partial small bowel obstruction
and scalp folliculitis, pursuant to authority granted. See 38
C.F.R. 19.9(a)(2). When it is completed, the Board will provide
notice of the development as required by Rule of Practice 903. See
38 C.F.R. 20.903. After giving the notice and reviewing any
response to the notice, the Board will prepare a separate decision
addressing this issue.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable resolution of
the issues on appeal contained within the instant decision has been
obtained.

2. There is no evidence of a left rib condition in service.

3. There is no evidence of a knee condition in service.

4. A low back disorder is related to service.

- 3 -

5. Residuals of a left varicocele repair are related to the
veteran's period of active duty service.

6. There is no evidence of right testicular atrophy in service.

7. There is no competent medical evidence of any current residuals
of left eye trauma.

8. There is no evidence of dental trauma or tooth extractions
during the veteran's period of active duty service.

9. The veteran's status post umbilical hernia is manifested as no
more disabling than healed postoperative wounds with no disability
and a belt not indicated.

10. The veteran's tension headaches are manifested as purely
subjective complaints and recognized as symptomatic of brain
trauma.

CONCLUSIONS OF LAW

1. A left rib condition was not incurred in or aggravated by
service, nor may it be presumed to have so incurred. 38 U.S.C.A.
1110, 1131, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R.
3.102, 3.159, 3.303, 3.307, 3.309 (2002).

2. A knee condition was not incurred in or aggravated by service,
nor may it be presumed to have so incurred. 38 U.S.C.A. 1110, 1131,
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 3.102, 3.159,
3.303, 3.307, 3.309 (2002).

3. Residuals of a low back injury were incurred in service. 38
U.S.C.A. 1110, 1131, 5103A, 5107(b) (West 1991 & Supp. 2002); 38
C.F.R. 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

4 -

4. Residuals, status post left varicocele repair, were incurred in
service. 38 U.S.C.A. 1110, 1131, 5103A, 5107(b) (West 1991 & Supp.
2002); 38 C.F.R. 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

5. Right testicular atrophy was not incurred in or aggravated by
service, nor may it be presumed to have so incurred. 38 U.S.C.A.
1110, 1131, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R.
3.102, 3.159, 3.303, 3.307, 3.309 (2002).

6. Residuals of left eye trauma were not incurred in or aggravated
during the veteran's service. 38 U.S.C.A. 1110, 1131, 5103A,
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 3.102, 3.159, 3.303
(2002).

7. The requirements for service connection for a dental condition
have not been met. 38 U.S.C. 5103, 5103A, 5107 (2002); 38 C.F.R.
3.381, 4.150, 17.161 (2002).

8. The criteria for entitlement to an initial 10 percent evaluation
for tension headaches have been met. 38 U.S.C.A. 1155, 5107 (West
1991 & Supp. 2002); 38 C.F.R.  3.102, 3.159, 3.321, Part 4,
including 4.124a, Diagnostic Codes 8045, 8100 (2002).

9. The criteria for entitlement to an initial compensable
evaluation for status post umbilical hernia have not been met. 38
U.S.C.A. 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 3.102,
3.159, 3.321, Part 4, including 4.114, Diagnostic Codes 7338, 7339
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he is entitled to service
connection for a left rib condition, a knee condition, a low back
condition, status post left varicocele repair, right testicular
atrophy, a dental condition, and residuals of left eye trauma.
Specifically, he contends that he injured his knee, and back in an
airborne training

5 -

exercise, as well as fracturing his rib. The veteran also contends
that he suffered trauma to his left eye while boxing in service. In
addition, he contends that he suffers from residuals of a left
varicocele repair necessitating the wearing of a jock strap on a
daily basis. He further contends that right testicular atrophy
should have been diagnosed in service since he was told it had not
fully matured. Finally, with respect to his dental claim, he
contends that he had a cavity during service and instead of having
it filled; the service dentist extracted the tooth causing his
current chewing problems. Regarding the increased rating claims,
the veteran has asserted that his disabilities deserve initial
compensable evaluations.

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given to the
provisions of the Veterans Claims Assistance Act of 2000 (VCAA),
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as amended at
38 U.S.C.A. 5100 et seq. (West Supp. 2002)]. Regulations
implementing the VCAA have been enacted. See 66 Fed. Reg. 45, 620
(August 29, 2001) [codified as amended at 38 C.F.R. 3.102,
3.156(a), 3.159 and 3.326(a)]. The VCAA is applicable to all claims
filed on or after the date of enactment, November 9, 2000, or filed
before the date of enactment and not yet final as of that date.
Except for provisions pertaining to claims to reopen based upon the
submission of new and material evidence, which are not applicable
in the instant case, the implementing regulations are also
effective November 9, 2000. In this case, the regulations are
accordingly applicable. See Holliday v. Principi, 14 Vet. App. 280
(2000) [the Board must make a determination as to the applicability
of the various provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows. When
there is an approximate balance of evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. See 38 U.S.C.A. 5107 (West Supp. 2002); 38 C.F.R. 3.102
(2001). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the
Court stated that "a veteran need only demonstrate that there is an
'approximate balance of positive and negative evidence' in order to
prevail."

- 6 -

The RO previously denied the veteran's claims based, in part, on
rationale that was then valid, but upon which, due to the recent
change in the law, the Board may no longer rely. Specifically, the
RO at one time found that the veteran had not submitted evidence of
well-grounded claims. The RO readjudicated these claims, pursuant
to the VCAA, in a November 2001 rating decision and a January 2002
rating decision.

In the November 2001 rating decision and January 2002 rating
decision, the RO denied the veteran's claims on the substantive
merits, based on the standard of review articulated in this
decision. The Board finds, therefore, that the RO has adjudicated
the veteran's claims under the correct standard.

The Board will apply the current standard in adjudicating the
veteran's claims. VA has a duty to notify the claimant and his or
her representative of any information and evidence needed to
substantiate and complete a claim. VCAA 3(a), 114 Stat. 2096, 2096-
97 [now codified as amended at 38 U.S.C.A. 5102, 5103 (West Supp.
2002)]. After having carefully reviewed the record on appeal, the
Board has concluded that the notice requirements of the VCAA have
been satisfied with respect to the issues addressed in this
decision. Review of the record shows that the veteran was
specifically notified of evidence that was necessary to
substantiate his claim through letters from the RO dated in January
2000 and November 2000. The veteran was also sent a letter in
August 2001. This letter informed the veteran of the enactment of
the VCAA, to include: VA's duty to notify him about his claim; VA's
duty to assist him in obtaining evidence for his claim; what the
evidence must show in order to establish entitlement to service
connection; what evidence was still needed from him; and where to
send the evidence. The rating criteria necessary to warrant
increased ratings were provided in the September 2000 statement of
the case (SOC).

VA has a duty to assist the claimant in obtaining evidence
necessary to substantiate the claim. VCAA 3(a), 114 Stat. 2096,
2097-98 [now codified at 38 U.S.C.A. 5103A]. The veteran's service
medical records and service personnel records

- 7 -

have been associated with the claims folder. Private medical
records and VA treatment records have also been obtained. The
veteran was afforded various VA examinations. While the Board notes
that only dental records for 1998 to 1999 are of record, efforts to
retrieve any additional records from all potential sources have
been unsuccessful. Additional requests would be futile. 38 U.S.C.A.
5103A(b)(3). In this regard, requests were made in January 2000 and
May 2000. In June 2001, the US Army Reserve Personnel Command
indicated that the veteran's dental records were unavailable as
they were in transit. The RO was asked to resubmit their request in
180 days. The RO resubmitted their request and in November 200 1,
the Arizona Army National Guard indicated that after an extensive
search, they were unable to find any medical records for the
veteran.

The veteran and his representative have been accorded ample
opportunity to present evidence and argument in support of his
claims. The veteran has not identified, and the Board is not aware
of, any additional outstanding evidence. In sum, the facts relevant
to the veteran's claims have been properly developed, and there is
no further action to be undertaken to comply with the provisions of
the VCAA and the implementing regulations. See Quartuccio v.
Principi, 16 Vet. App. 183, 187 (2002) ("Both the statute, 38
U.S.C. 5103(a), and the regulation, 38 C.F.R. 3.159, clearly
require the Secretary to notify a claimant which evidence, if any,
will be obtained by the claimant and which evidence, if any, will
be retrieved by the Secretary."). Therefore, there is no reasonable
possibility that any further development could substantiate the
claims. Accordingly, the Board will address the merits of the
veteran's claims.

SERVICE CONNECTION CLAIMS

Laws and Regulations

Service connection for VA compensation purposes will be granted for
a disability resulting from disease or personal injury incurred in
line of duty or for aggravation of a preexisting injury in the
active military, naval, or air service, during other than a period
of war. See 38 U.S.C. 1131; 38 C.F.R. 3.303(a). When a veteran
seeks

8 -

service connection for a disability, due consideration shall be
given to the supporting evidence in light of the places, types, and
circumstances of service, as evidenced by service records, the
official history of each organization in which the veteran served,
the veteran's military records, and all pertinent medical and lay
evidence. See 38 U.S.C. 1154(a); 38 C.F.R. 3.303(a).

To establish service connection for a disability, a claimant must
submit (1) medical evidence of a current disability, (2) medical
evidence, or in certain circumstances lay testimony, of in-service
incurrence or aggravation of an injury or disease, and (3) medical
evidence of a nexus between the current disability and the in-
service disease or injury. See Pond v. West, 12 Vet. App. 341, 346
(1999). Where the determinative issue involves a medical diagnosis,
competent medical evidence is required. This burden may not be met
by lay testimony because laypersons are not competent to offer
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95
(1992).

The mere fact of an in-service injury is not enough; there must be
evidence of a chronic disability resulting from that injury. For
the showing of chronic disease in service, there is required a
combination of manifestations sufficient to identify the disease
entity and sufficient observation to establish chronicity at the
time. Certain chronic disabilities are presumed to have been
incurred in service if manifest to a compensable degree within one
year of discharge from service. 38 U.S.C. 1101, 1112; 38 C.F.R. 
3.307, 3.309.

If there is no evidence of a chronic condition during service, or
an applicable presumptive period, then a showing of continuity of
symptomatology after service is required to support the claim. See
38 C.F.R. 3.303(b). In order for service connection is to be
established by continuity of symptomatology, there must be medical
evidence that relates a current condition to that symptomatology.

9 -

I. Entitlement to service connection for a left rib condition.

The veteran's service medical are devoid of any treatment for or
complaints of a left rib condition, to include any evidence of a
broken rib. A chest x-ray taken in February 1999, was normal. Upon
his March 1999 separation examination, no defects were noted. In
the Report of Medical History, the veteran indicated that he had no
broken bones or a left rib condition.

VA outpatient treatment records dated between September 1999 and
November 2000 and private medical records from the Arizona Center
for Hematology and Oncology, Dr. R. A., St. Joseph's Hospital, the
Arizona Rheumatology Center, Mesa Lutheran Hospital, and the Clinic
for Digestive Diseases are devoid of any treatment for a left rib
condition.

The veteran did not testify in his June 2002 Travel Board Hearing
that sought treatment for a rib condition subsequent to his
discharge.

The Board has thoroughly reviewed the evidence of record and finds
that a left rib condition was not incurred in service. First, the
Board notes that a left rib condition may not be presumed to have
incurred in service. 38 U.S.C.A. 1101, 1112; 38 C.F.R. 3.307,
3.309. Second, the veteran has not submitted evidence, nor does the
record reflect, a current disability, and "[i]n the absence of
proof of present disability there can be no valid claim." Brammer
v. Derwinski, 3 Vet. App. 223, 225 (1992).

An additional VA medical examination or medical opinion is not
necessary to make a decision in the case at bar. 38 U.S.C.A.
5103A(d). As previously stated, there is no competent evidence that
the veteran has a current rib disability. While the veteran himself
has testified that his left rib condition is related to service,
the Court has made it clear that a lay party is not competent to
provide probative evidence as to matters requiring expertise
regarding specialized medical knowledge, skill, training, or
education. Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).
Consequently, the veteran's lay assertion that his current
symptomatology was

- 10 -

caused by his active service is neither competent nor probative of
the issue in question. For this and the reasons listed above, as
the preponderance of the evidence is against the veteran's claim,
it must be denied.

II. Entitlement to service connection for a knee injury.

The veteran's service medical records are devoid of any treatment
for or complaints of a knee injury during active duty. Upon the
veteran's March 1999 separation examination no defects were noted
regarding the veteran's knees. On his Report of Medical History the
veteran listed that he had a trick or locked knee. In response to
the veteran's report, the examiner noted that the veteran had a
knee injury in January 1996 during airborne school.

The veteran testified in his June 2002 Travel Board Hearing that he
has not sought any treatment for a knee condition subsequent to his
discharge. VA outpatient treatment records dated between September
1999 and November 2000 and private medical records from the Arizona
Center for Hematology and Oncology, Dr. R. A., St. Joseph's
Hospital, the Arizona Rheumatology Center, Mesa Lutheran Hospital,
and the Clinic for Digestive Diseases are devoid of any treatment
for a knee condition.

The Board has thoroughly reviewed the evidence of record and finds
that a knee condition was not incurred in service. Even if the
Board were to assume that the veteran had an in-service knee
injury, the mere fact of an in-service injury is not enough, as
there has been no showing that a chronic disability resulted from
that injury. In the instant case, the evidence of record does not
contain findings of a current knee disability, and thus, there can
be no valid claim. Brammer, supra. As the preponderance of the
evidence is against the veteran's claim, it must be denied.

III. Entitlement to service connection for a low back condition.

Service medical records dated in September and December 1998,
contain complaints of low back pain in connection with the
veteran's umbilical hernia repair. While no musculoskeletal defects
were found upon the March 1999 separation physical examination, the
veteran reported recurrent back pain and injury. The examiner noted
upon a "Continuation of SF 93" that the veteran had a back injury
in September 1998 in connection with a spinal tap.

Private medical records from Mesa Lutheran Hospital dated in
November 1999, approximately 5 months after the veteran's discharge
from service, contain complaints of low back discomfort. Upon VA
examination in January 2000, the veteran again complained of
localized low back pain, muscle spasms, and cramping when he sat or
stood for longer than 45 to 60 minutes. The examiner diagnosed the
veteran with chronic low back pain, as described since the
veteran's epidural anesthesia. Lumbar spine x-rays showed possible
minimal facet sclerosis of L5-S1. VA outpatient treatment records
dated in October 2000, again show complaints of low back pain, as
do March 2001 records from the Clinic for Digestive Diseases. The
veteran testified in June 2002 that he continues to suffer from a
low back condition, to include pain.

The Board has thoroughly reviewed the evidence of record and the
veteran's contentions, and finds that a low back condition was
incurred in service. While the mere fact of an in-service injury is
not enough, there has been a showing of continuity of
symptomatology since the veteran's discharge from service to
support the claim. See 38 C.F.R. 3.303(b). In light of the
veteran's credible complaints of pain and the objective findings of
muscle spasms, cramping, and possible minimal facet sclerosis of
L5-S1, the Board finds that there exists an approximate balance of
positive and negative evidence, which does not satisfactorily prove
or disprove the veteran's claim. 38 C.F.R. 3.102. As such, the
veteran's claim is granted.

12 -

IV. Entitlement to service connection for status post left
varicocele repair.

Service medical records dated in August 1997 verify that a left
varicocelectomy was performed. Subsequent to his surgery, the
veteran was placed on a physical profile for a month's duration.
The veteran's prostate and testicles were not examined upon his
separation physical in March 1999.

Upon VA general medical examination in January 2000, the examiner
found the veteran's left testicle to be at the lower limit of
normal size. No significant palpable varicocele was found. The
examiner diagnosed the veteran as status post varicocele repair
with no evidence of complications. Upon a separate VA examination
in March 2000, the examiner noted that the veteran's surgical
history was significant for a repair of a varicocele for which he
had a left lower quadrant scar. The examiner found tenderness to
palpation over the scar.

In his June 2002 Travel Board hearing, the veteran testified that
he felt strain in his testicles. He further revealed that he wore
a jock strap on a regular basis for the strain in his groin area.

The Board has thoroughly reviewed the evidence of record and the
veteran's contentions, and finds that status post left varicocele
repair was incurred in service. In that regard, the record
demonstrates that the veteran has residuals of the in- service left
varicocele repair, namely objective tenderness to palpation over
the scar located in the left lower quadrant. As such, affording all
reasonable doubt in favor of the veteran, the claim is granted.

V. Entitlement to service connection for right testicular atrophy.

Service medical records are devoid of any treatment for or
complaints of right testicular atrophy. Upon separation examination
in March 1999, the veteran's prostate and testicles were not
examined. No notations were made regarding the veteran's right
testicle upon his concurrent Report of Medical History.

13 -

Upon VA examination in January 2000, the veteran was diagnosed with
longstanding right testicular atrophy of unknown cause. VA
outpatient treatment records dated between September 1999 and
November 2000 and private medical records from the Arizona Center
for Hematology and Oncology, Dr. R. A., St. Joseph's Hospital, the
Arizona Rheumatology Center, Mesa Lutheran Hospital, and the Clinic
for Digestive Diseases are devoid of any treatment for right
testicular atrophy.

The veteran testified in June 2002 that he was told in service that
his right testicle was not fully matured. He further stated that he
has not sought treatment for his right testicle since his discharge
from service.

The Board has thoroughly reviewed the evidence of record and finds
that right testicular atrophy was not incurred in service. Though
the veteran was diagnosed with right testicular atrophy upon VA
examination in January 2000, it is not a disability for which
service connection is presumed. See 38 U.S.C.A. 1101, 1112; 38
C.F.R. 3.307, 3.309. While the veteran himself has testified that
his right testicular atrophy is related to service, the veteran's
lay assertion is neither competent nor probative of the issue in
question. Espiritu, supra. For this and the reasons, listed above,
as the preponderance of the evidence is against the veteran's
claim, it must be denied.

VI. Entitlement to service connection for residuals of left eye
trauma.

Service medical records are devoid of any left eye trauma. Upon the
veteran's March 1999 Report of Medical History taken in conjunction
with separation, the veteran reported a left eye injury during
boxing practice. The examiner noted upon the aforementioned report
that the veteran had eye trouble, specifically a swollen eye in
1995, which was a result of a head injury during boxing. The
corresponding Report of Medical Examination found the veteran's
eyes to be normal and his ophthalmoscopic, pupils, and ocular
motility examinations were all normal. In a May 1999 Report of
Medical Assessment the veteran reported being elbowed in his right
eye while boxing, but seeking VA disability benefits for his left
eye.

- 14 -

Upon VA examinations in January 2000, February 2000, and March 2000
the veteran bad no complaints with respect to his left eye.
Similarly, no findings or diagnoses were made regarding the left
eye. VA outpatient treatment records dated between November 1999
and November 2000 are devoid of any complaints with respect to the
veteran's left eye.

Private medical records from Mesa Lutheran Hospital, the Clinic for
Digestive Disorder, St. Joseph's Hospital, and the Arizona Center
for Hematology and Oncology are all negative for complaints of or
diagnoses of residuals of a left eye trauma.

A review of systems dated May 2001 from the Arizona Rheumatology
Center while indicating that the veteran complained of foreign body
sensation in the eyes, found the veteran to have no loss of vision,
eye pain, or photosensitivity. Moreover, his sclera was white and
his cornea was clear. The only other findings contained within the
records from the Rheumatology Center were a diagnosis of left eye
conjunctivitis. A May 2001 report contained in the records of Dr.
R.A. shows the veteran's eyes to be unremarkable.

After a careful review of the evidence of record, the Board
concludes that service connection is not warranted for residuals of
a left eye trauma. While the veteran's service medical records
reflect the veteran reported a swollen left eye in connection with
a boxing injury, the mere fact is not enough to establish a chronic
left eye disorder in service. There were no manifestations
sufficient to identify the disease entity in service and further,
upon the veteran's separation examination his eyes were evaluated
as normal. 38 C.F.R. 3.303(b).

Finally, the veteran has not submitted evidence, nor does the
record reflect, any current residuals of a left eye injury, and
"[i]n the absence of proof of present disability there can be no
valid claim." Brammer, supra. An additional VA medical examination
or medical opinion is not necessary to make a decision in the

- 15 -

case at bar. 38 U.S.C. 5103A(d). As previously stated, there is no
competent evidence that the veteran has a current disability.

While the veteran himself has testified that he currently sees
spots which are related to an in service left eye injury, the Court
has made it clear that a lay party is not competent to provide
probative evidence as to matters requiring expertise regarding
specialized medical knowledge, skill, training, or education.
Espiritu, supra. Consequently, the veteran's lay assertion that his
current symptomatology was caused by his active service is neither
competent nor probative of the issue in question. For this and the
reasons listed above, as the preponderance of the evidence is
against the veteran's claim, it must be denied.

DENTAL CLAIM

Laws and Regulations

The Board notes that selected VA regulations governing dental
claims were revised for purposes of clarification, effective June
8, 1999. The substance of the old and new regulations, as
applicable to the veteran's claim, remains essentially the same.
See 64 Fed. Reg. 30,392 (June 8, 1999) ("This amendment clarifies
requirements for service connection for dental conditions. ."). The
Board finds that the change in regulation has no effect on the
outcome of his claim and that neither version of the regulation is
more favorable to him.

Under current VA regulations, compensation is only available for
certain types of dental and oral conditions listed under 38 C.F.R.
4.150, such as impairment of the mandible, loss of a portion of the
ramus, and loss of a portion of the maxilla. Compensation is
available for loss of teeth only if such is due to loss of
substance of body of maxilla or mandible. Otherwise, a veteran may
be entitled to service connection for dental conditions including
treatable carious teeth, replaceable missing teeth, dental or
alveolar abscesses, and periodontal disease, for the sole purposes
of receiving VA outpatient dental services and treatment, if
certain criteria are met. 38 U.S.C.A. 1712; 38 C.F.R. 3.381,
17.161.

16 -

Rating activity should consider each defective or missing tooth and
each disease of the teeth and periodontal tissues separately to
determine whether the condition was incurred or aggravated in line
of duty during active service and, when applicable, to determine
whether the condition is due to combat or other in-service trauma,
or whether the veteran was interned as a prisoner of war. 38 C.F.R.
3.381(b)

VII. Entitlement to service connection for a dental condition.

Applying the above criteria to the facts in this case, the Board
finds that there is no basis for compensation for any dental
disorder since both the old and new regulations clearly provide
that replaceable missing teeth are not disabling conditions and may
be considered service-connected solely for the purpose of
determining entitlement to dental examinations or outpatient dental
treatment if certain criteria are met. 38 U.S.C.A. 1712; 38 C.F.R.
3.381, 17.161.

In the present case, the veteran has alleged that he had a cavity
in service, which resulted in his tooth being extracted rather than
filled. The veteran further indicated that because he is missing
the tooth on his bottom left side, he is unable to chew food on
that side and must instead chew all his food on the right. While
there is x-ray evidence of tooth number 19 being missing, service
dental records dated in 1998 and 1999 are negative for a tooth
extraction conducted by a service department dentist. In the
veteran's March 1999 Report of Medical History upon separation, he
indicated that he had no severe tooth or gum trouble. The veteran's
mouth and throat were evaluated as normal in the Report of Medical
Examination. The veteran did report dental problems in his May 1999
Report of Medical Assessment. He indicated to see his dental
record. Dental records show the veteran was given a soft maxillary
night guard. There is no other evidence of dental problems.

Post-service records are negative for dental treatment. Upon
general VA medical examination in November 2000, the veteran did
not indicate that he had any dental problems. Various private
medical records contained within the claims folder are also
negative for dental treatment.

17 -

As the veteran does not have one of the dental disorders listed
under 38 C.F.R. 4.150; there is no basis for an award of
compensation based on the veteran's loss of teeth. Nevertheless,
the Board will determine whether the veteran has met the
requirements for entitlement to service connection for a dental
disorder, for purposes of receiving VA outpatient treatment and
services. See 38 U.S.C.A. 1712; 38 C.F.R. 3.381, 17.161. The
classes of eligibility for dental treatment are set forth in 38
C.F.R. 17.161. See 38 U.S.C. 1712. Only four of those classes are
potentially applicable in this case, which are analyzed below.

With reference to Class 1, those having a service-connected
compensable dental disability or condition may be authorized dental
treatment as necessary to maintain oral health and masticatory
function. However, as discussed above, the veteran does not have a
dental disability subject to compensable service connection, as set
forth under 38 C.F.R. 4.150. As such, the veteran does not satisfy
Class I criteria. 38 C.F.R. 17.161(a).

With reference to the Class II criteria, a veteran who has a
service-connected, noncompensable dental condition or disability
shown to have been in existence at time of discharge or release
from active service, may, under certain specified conditions,
utilize outpatient dental services and treatment. Restrictions
include one-time treatment and timely application after service,
usually within 90 days. Additionally, the certificate of discharge
or release must not certify that the veteran was provided a
complete dental examination within 90 days prior to discharge or
release and all appropriate dental treatment indicated by the
examination. In the present case, the veteran has not been
previously awarded service connection for purposes of receiving VA
outpatient dental treatment. Thus, he does not meet the Class II
criteria. 38 C.F.R. 17.161(b); see 38 U.S.C.A. 1712(a)(1)(B).

Under Class II(a) criteria, dental treatment may be provided for a
service- connected noncompensable dental condition, which resulted
from combat wounds or other service trauma. 38 C.F.R. 17.161; see
38 U.S.C.A. 1712(a)(1)(C). The veteran has not alleged that dental
trauma resulted from combat wounds nor is there

- 18 -

evidence to that affect. Additionally, as previously stated, there
is no evidence in the record that the veteran suffered dental
trauma in service. As such, the veteran does not meet the Class II
(a) criteria for service connection for a noncompensable dental
condition, which resulted from combat wounds or other service
trauma. 38 C.F.R. 17.161(c); see 38 U.S.C.A. 1712(a)(1)(B).

Finally, under Class M criteria, dental treatment may be provided
for those having a dental condition professionally determined to be
an aggravating disability from an associated service-connected
condition or disability. 38 C.F.R. 17.161(g); see 38 U.S.C.A.
1712(a)(1)(D). The veteran has not alleged that any current dental
condition, which may be present is associated with a service-
connected condition or disability, and there is no evidence of
record, which supports that fact. Thus, the veteran does not meet
the Class M criteria.

In conclusion, the Board finds that the preponderance of the
evidence is against a claim for service connection for loss of
teeth. The veteran's loss of teeth does not fall under the
categories of compensable dental conditions set forth in 38 C.F.R.
4.150, and the veteran does not meet the requirements under 38
C.F.R. 17.161 for service connection for the limited purpose of
receiving VA treatment. As such, the claim is denied.

INCREASED RATING CLAIMS

Laws and Regulations

Disability evaluations are determined by comparing a veteran's
resent p symptomatology with criteria set forth in the VA's
Schedule for Rating Disabilities, which is based on average
impairment in earning capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.
When a question arises as to which of two ratings apply under a
particular diagnostic code, the higher evaluation is assigned if
the disability more closely approximates the criteria for the
higher rating. Otherwise, the lower rating will be assigned. 38
C.F.R. 4.7. After careful consideration of the evidence, any
reasonable doubt remaining is resolved in favor of the veteran. 38
C.F.R. 4.3.

19 -

A disability rating may require re-evaluation in accordance with
changes in a veteran's condition. It is thus essential in
determining the level of current impairment that the disability is
considered in the context of the entire recorded history. 38 C.F.R.
4.1.

VIII. Entitlement to a higher initial rating for status post
umbilical hernia, currently evaluated as noncompensable.

Historically, in a May 2000 rating decision, service connection was
granted for status post umbilical hernia repair and assigned a
noncompensable evaluation effective June 1999. The veteran
disagreed with the noncompensable rating and initiated this appeal.
As the veteran is appealing the original assignment of a
noncompensable evaluation following an award of service connection,
the severity of the disability at issue is to be considered during
the entire period from the initial assignment of a disability
rating to the present time. See Fenderson v. West, 12 Vet. App.
119, 125-126 (1999).

The veteran's status post umbilical hernia is rated under 38 C.F.R.
4.114, Diagnostic Code 7339 as zero (0) percent disabling. Under
diagnostic code 7339, a noncompensable evaluation is assigned for
hernia wounds, postoperative, healed, no disability, belt not
indicated. Under Diagnostic Code 7338, a noncompensable evaluation
is assigned for an inguinal hernia, small, reducible, or without
true hernia protrusion.

The Board has thoroughly reviewed all the evidence of record and
after careful consideration finds that the veteran's status post
umbilical hernia, more nearly approximates the criteria for the
currently assigned noncompensable evaluation. See 38 C.F.R. 4.3,
4.7. In this regard, upon a general medical VA examination in
January 2000, the appearance of the veteran's abdomen was normal.
The examiner found no recurrence of the umbilical hernia.

- 20 -

VA outpatient treatment records dated between September 1999 and
November 2000, show treatment for abdominal pain and bloating of
unknown etiology. A flexible proctosigmoidoscopy performed in
February 2000 was normal. No findings were made with respect to the
veteran' previous umbilical hernia surgery.

Private medical records from Mesa Lutheran Hospital indicate that
the veteran was treated for a probable adhesive small bowel
obstruction. They note a past history of umbilical hernia surgery.
In November 1999, the veteran complained of straining his abdominal
wall around his incision site from his previous hernia surgery.
Upon examination, doctors found abdominal wall tenderness over the
incision site. However, no hernia was found to have formed. The
veteran was diagnosed with abdominal wall strain and discharged to
home for rest until the pain was gone.

Medical records from the Arizona Rheumatology Center note the
veteran's umbilical hernia repair in 1998. They contain complaints
of abdominal pain of questionable etiology. Examinations of the
abdomen in April and May 2001 showed no hepatomegaly or
splenomegaly, no masses, no rebound, no guarding or rigidity, and
no costovertebral angle tenderness. They also note a negative CAT
scan of the abdomen performed in February 2001.

Records from the Clinic for Digestive Diseases shows recurrent
complaints of abdominal pain. No findings were made with respect to
the veteran's previous umbilical hernia surgery. A May 2001 entry
from the emergency department at St. Joseph's Hospital also
contained no current findings of a recurrence of umbilical hernia.
Finally, private medical records from Dr. R.A. and Arizona Center
for Hematology and Oncology are negative for finding of a
recurrence of an umbilical hernia.

While a noncompensable evaluation is warranted, there is no
evidence of. a small ventral hernia not well supported by a belt
under ordinary conditions, or healed ventral hernia or
postoperative wounds with weakening of the abdominal wall and
indication for a supporting belt to warrant a 20 percent rating
under diagnostic code 7339; or a recurrent postoperative inguinal
hernia, readily reducible and well

- 21 -

supported by truss or belt to warrant a 10 percent rating under
diagnostic code 7338. See 38 C.F.R. 4.7114.

In reaching the foregoing determination, the Board has considered
the clinical manifestations of the veteran's status post umbilical
hernia, and its effects on the veteran's earning capacity and
ordinary activity. See 38 C.F.R. 4.1, 4.2, 4.10, 4.41. The Board
has also considered the severity of the aforementioned disability
during the entire period from the initial assignment of a
noncompensable rating to the present time. See Fenderson, supra.
Should the veteran's disability picture change in the future, he
may be assigned a higher rating. See 38 C.F.R. 4.1. At present,
however, there is no basis for assignment of an evaluation other
than those noted above.

The evidence does not reflect that application of the regular
schedular standards is rendered impracticable. Hence, the Board is
not required to remand this matter to the RO for the procedural
actions outlined in 38 C.F.R. 3.321(b)(1) for assignment of an
extra-schedular evaluation. See Bagwell v. Brown, 9 Vet. App. 337,
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash
v. Brown, 8 Vet. App. 218, 227 (1995).

IX. Entitlement to a higher initial rating for tension headaches,
currently evaluated as noncompensable.

Historically, in a May 2000 rating decision, service connection was
granted for tension headaches and assigned a noncompensable
evaluation effective June 1999. The veteran disagreed with the
noncompensable rating and initiated this appeal. As the veteran is
appealing the original assignment of a noncompensable evaluation
following an award of service connection, the severity of the
disability at issue is to be considered during the entire period
from the initial assignment of a disability rating to the present
time. See Fenderson, supra.

The veteran's tension headaches are currently under 38 C.F.R.
4.124a, Diagnostic Code 8100 as zero (0) percent disabling. Under
diagnostic code 8100, migraines

- 22 -

with less frequent attacks are rated as noncompensable. Under
diagnostic code 8045, a 10 percent rating is warranted for brain
disease due to trauma with purely subjective complaints such as
headache, dizziness, insomnia, etc. It should be noted that the 10
percent rating under diagnostic code 8045 will not be combined with
any other rating for a disability due to brain trauma.

The Board has thoroughly reviewed all the evidence of record and
after careful consideration finds that the veteran's tension
headaches, more nearly approximate the criteria for the next higher
10 percent disability evaluation under diagnostic code 8045. See 38
C.F.R. 4.3, 4.7. There is no evidence of record that the veteran
has migraines with characteristic prostrating attacks averaging one
in 2 months over the last several months to warrant a 10 percent
rating under diagnostic code 8100. 38 C.F.R. 4.124a.

The Board finds the veteran is more properly rated under diagnostic
code 8045. In this regard, service medical records note a history
of cerebral edema after boxing. The veteran was diagnosed with
chronic headaches secondary to trauma to the head. Upon VA
examination in February 2000, the veteran complained of daily
headaches, which were of two types, one that began at the front of
his head and radiated around to the back and the other, which began
in the back of his head and radiated around to the front and lasted
for approximately 15 to 20 seconds. The veteran denied nausea,
vomiting, and photophobia. The veteran was diagnosed with tension-
type headaches. The examiner indicated that the veteran's headaches
did not fit the criteria for migraine or for cluster headache.

VA outpatient treatment records dated between September 1999 and
November 2000 are negative for complaints of or treatment for
headaches except in conjunction with a September 1999 motor vehicle
accident. Private medical records from Mesa Luther Hospital, the
Clinic for Digestive Diseases, and St. Joseph's Hospital are all
negative for any complaints of headaches.

Records from Arizona Rheumatology Center note complaints of
headaches in May 2001. Upon neurological examination, his cranial
nerves II-XII were grossly intact.

- 23 -

A letter to Dr. R.A. from the Arizona Center for Hematology and
Oncology dated in May 2001 notes headaches and insomnia.
Examination of the veteran's head was unremarkable. No diagnoses
were made with respect to headaches.

While a 10 percent evaluation is the maximum allowable under
diagnostic code 8100, there is no evidence of a diagnosis of multi-
infarct dementia associated with brain trauma to warrant a rating
in excess of 10 percent for brain disease due to trauma under
diagnostic code 9304. 38 C.F.R. 4.124a.

In reaching the foregoing determination, the Board has considered
the clinical manifestations of the veteran's tension headaches, and
the effects on the veteran's earning capacity and ordinary
activity. See 38 C.F.R. 4.1, 4.2, 4.10, 4.41. The Board has also
considered the severity of the aforementioned disability during the
entire period from the initial assignment of a noncompensable
rating to the present time. See Fenderson, supra. Should the
veteran's disability picture change in the future, he may be
assigned a higher rating. See 38 C.F.R. 4.1. At present, however,
there is no basis for assignment of an evaluation other than those
noted above.

The evidence does not reflect that application of the regular
schedular standards is rendered impracticable. Hence, the Board is
not required to remand this matter to the RO for the procedural
actions outlined in 38 C.F.R. 3.321(b)(1) for assignment of an
extra-schedular evaluation. See Bagwell, supra; Floyd, supra;
Shipwash, supra.

ORDER 

Entitlement to service connection for a left rib condition is
denied. 

Entitlement to service connection for a knee condition is denied. 

- 24 -

Entitlement to service connection for residuals of a low back
injury is granted.

Entitlement to service connection for residuals, status post left
varicocele repair is granted.

Entitlement to service connection for right testicular atrophy is
denied.

Entitlement to service connection for residuals of left eye trauma
is denied.

Entitlement to service connection for a dental condition is denied.

Entitlement to a higher initial rating for status post umbilical
hernia, currently evaluated as noncompensable, is denied.

Entitlement to an initial 10 percent rating for tension headaches
is granted, subject to controlling regulations affecting the
payment of monetary awards.

John E. Ormond, Jr. 
Veteran Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.

25 -

(2) You are no longer required to file a copy of your Notice of
Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

26 -



